au

.
.

>

 
a2) United States Patent
Oz

AAA

87432B2

US 8,887,432 B2
Nov. 18, 2014

(0) Patent No.:
(45) Date of Patent:

 

(54) HANDGUN CONVERTER
(75) Inventor: Moshe Oz, Ramat-Gan (IL)
(73) Assignee: CAA Industries Ltd., Kiryat Gat (IL)

(*) Notice: Subject to any disclaimer, the term of this

patent is extended or adjusted under 35
U.S.C. 154(b) by 447 days.

(21) Appl. No.: 12/906,218

(22) Filed: Oct. 18, 2010
(65) Prior Publication Data
US 2011/0088305 Al Apr. 21, 2011
(30) Foreign Application Priority Data
Oct. 19, 2009 IL) crsecessesssescsssseneeesenereteseees 201628
Oct. 19, 2009 IL) scesscccesscseeneetensesssenes 201629
(51) Int. Cl.
F4IC 23/00 (2006.01)
F4IC 23/12 (2006.01)
(52) U.S.CL
CPC vicccceseteesneeserensiserernens F4IC 23/12 (2013.01)
USPC Leen 42/71 .02; 42/72; 42/71.01
(58) Field of Classification Search
USPC viiccesetenssrssneseeees 42/71.02, 90, 71.01, 72

See application file for complete search history.

(56) References Cited
U.S. PATENT DOCUMENTS

1,367,996 A * 2/1921 Sussman wcrc 42/72.
1,680,186 A 8/1928 Von Frommer Rudolf

3,685,194 A * 8/1972 COON weccccccscscsesererees 42/77
4,176,584 A 12/1979 Thomas et al.

4,793,085 A 12/1988 Surawski et al.

5,448,940 A 9/1995 Schuetz et al.

6,318,014 BL* 11/2001) Porter occ seeseeeseees 42/72
6,493,978 Bl 12/2002 Perkins

7,117,625 B2* 10/2006 Pikielny oot 42/90

we (102)

134,432

 

7,437,847 BI* 10/2008 Mabry wo. 42/71.02
7,552,557 B1* 6/2009 Mabry occ rerereens 42/72
8,015,741 B2 9/2011 Hooks
2005/0268518 AL* 12/2005 Pikielny wo. eee 42/90
2006/0236583 Al* 10/2006 Pikielny oo ee 42/85

2010/0024274 Al
2011/0010978 Al
2011/0030258 Al *

2/2010 Lippard
1/2011 Hooks
2/2011 Fistikchi et alo we 42/1.06

 

2011/0107644 Al* 5/2011 Faifer 42/75,02
2011/0154710 Al 6/2011 Hatfield
2012/0131829 A1* 5/2012. Fistikchi et alo wu. 42/1.06

FOREIGN PATENT DOCUMENTS

CA 2 631979 11/2009

FR 1228795 6/1959

WO WO 2009095921 A2 * 8/2009
OTHER PUBLICATIONS

Search Report of GB Application No: GB1017627.9 dated Nov. 2,
2011.
Israel’s CAA Tactical launches Pistol-Rifle kit, Jane’s International
Defence Review, Jane’s Information Group, Coulsdon, Surrey, GB,
vol. 42, No. Nov, Nov. 1, 2009, p. 27, XP001558412, ISSN: 1476-
2129,
Search Report of Application No: EP 10 18 8080 mailed on Mar. 24,
2014.

* cited by examiner

Primary Examiner — Jonathan C Weber

(74) Attorney, Agent, or Firm — Pearl Cohen Zedek Latzer
Baratz LLP

(57) ABSTRACT

A handgun converter enclosing a handgun and allowing the
user to operate the handgun with full and increased function-
ality and enhanced safety. The combined weapon endows the
handgun with increased stability and accuracy due to addi-
tional supports, versatility by adding rails, and with an addi-
tional mechanical latch mechanism supporting safe use. The
handgun converter is constructed to allow quick mounting
and release of the handgun, to enhance weapon versatility.

16 Claims, 6 Drawing Sheets

  

100 (101)
U.S. Patent —_Nov. 18, 2014 Sheet 1 of 6 US 8,887,432 B2

yi"

 

100 (101)

 

 

 

XN

 

144

121

 

 

 

 

 

 

(en

 

 

 

138
iS

 

 

 

 

 

 

 

Figure 1

 

 

a
a a
ESS
7] Sc omen] .

b<)
SS Ws {
1

 

 

 

 

 

      

Le!
©)

 

 

 

VY Lg WA PE
oy
iy
| EE

1G
[FP
>
\

129

 

0

159
a
\ Or
——|
Ld

< Zot np py bd

po er ll lel ae

 

<

136
U.S. Patent Nov. 18, 2014 Sheet 2 of 6 US 8,887,432 B2

 

 

 

 

 

 

 

 

 

 

 

 

~
S
NN
~ q
gD Ny q
S ™ NS
> xf
~ \N i
\ WN
N
N
SN
2 °
1 st
~
N
2
N 8
ss ~ [ ~ ou
> 9)
<< MO
S S
~ Qo
—
Cr,

 

9]

 

 

93
i247

 

©
SS

ln o

S nS
LD oS
N 2

 

 

 

 

 

 

1 358B, 132

 
U.S. Patent Nov. 18, 2014 Sheet 3 of 6 US 8,887,432 B2

134,152

(102)
yo

    
    
 

138A, 152
Figure 3

105

1 38B, 132
U.S. Patent Nov. 18, 2014 Sheet 4 of 6 US 8,887,432 B2

FIG.4A

 
U.S. Patent Nov. 18, 2014 Sheet 5 of 6 US 8,887,432 B2

100 (101)

138

139

143

 

 
U.S. Patent Nov. 18, 2014 Sheet 6 of 6 US 8,887,432 B2

150
~\

ENCLOSING THE HANDGUN IN A HOUSING

 

 

 

 

155
\

PROVIDING A COCKER GRIP AFFIXED TO THE SLIDE

 

 

 

 

760
\

 

 

PROVIDING A TRIGGER COVER MOVABLY
COVERING THE TRIGGER GUARD

 

 

 

165
~

CONFIGURING THE HOUSING TO BE HINGEDLY OPENABLE

 

 

 

 

 

170
\

LIMITING THE OPENING ANGLE TO A SPECIFIED
ANGLE SUBSTANTIALLY SMALLER THAN 180°

 

 

 

 

Figure 6
US 8,887,432 B2

1
HANDGUN CONVERTER

CROSS-REFERENCE TO RELATED
APPLICATIONS

This application claims the priority of Israeli patent appli-
cations Nos, 201628 and 201629 filed on Oct. 19, 2009, both
of which are incorporated by reference herein.

BACKGROUND

1. Technical Field

The present invention relates to the field of weaponry, and
more particularly, to a handgun converter.

2. Discussion of Related Art

Handgun users are confronted with an occasional need to
use a longer weapon. However, it is not practical to constantly
carry both the handgun and the long barrel weapon.

U.S. Pat. Nos. 3,685,194 and 6,318,014, which are incor-
porated herein by reference in their entirety, disclose handgun
converters and adapters.

BRIEF SUMMARY

Embodiments of the present invention provide a handgun
converter comprising: a cocker attachable to a slide of a
handgun and arranged to allow cocking the handgun by oper-
ating the cocker; a housing arranged, in an operational state,
to enclose the handgun while allowing a user to operate the
handgun, the housing comprising: a cocker opening arranged
to accommodate the cocker in its full course needed to cock
the handgun, wherein the cocker and the cocker opening are
arranged to be operable from either a left side or a right side
of the handgun converter; a grip opening arranged to accom-
modate a grip of the handgun; and a trigger cover movably
connected to the housing and arranged to be movable to a
safety position in which the trigger cover covers at least a part
ofa trigger guard of the handgun such as to prevent actuation
of the trigger, wherein the handgun converter is arranged to
enhance the operability and safety of the enclosed handgun.

These, additional, and/or other aspects and/or advantages
of the present invention are: set forth in the detailed descrip-
tion which follows; possibly inferable from the detailed
description; and/or learnable by practice of the present inven-
tion.

BRIEF DESCRIPTION OF THE DRAWINGS

The present invention will be more readily understood

from the detailed description of embodiments thereof made in

conjunction with the accompanying drawings of which:

FIG, 1 is a high level schematic illustration of a handgun
converter in an opened state, according to some embodiments
of the invention; and

FIGS. 2 and 3 are high level schematic illustrations of a
weapon comprising a handgun enclosed in the handgun con-
verter in an operational state, according to some embodi-
ments of the invention;

FIGS. 4A and 4B are high level schematic illustrations of a
cocker mountable on the handgun as part of the handgun
converter, according to some embodiments of the invention;

FIG. 5 is a high level schematic illustration of a configu-
ration of the handgun converter in the opened state, which
allows loading the handgun into the handgun converter,
according to some embodiments of the invention; and

20

25

30

35

40

45

50

55

60

65

2

FIG. 6 is a high level schematic flowchart of a method of
enhancing the operability and safety of a handgun, according
to some embodiments of the invention.

DETAILED DESCRIPTION

Before explaining at least one embodiment of the invention
in detail, it is to be understood that the invention is not limited
in its application to the details of construction and the
arrangement of the components set forth in the following
description or illustrated in the drawings. The invention is
applicable to other embodiments or of being practiced or
carried out in various ways. Also, it is to be understood that
the phraseology and terminology employed herein is for the
purpose of description and should not be regarded as limiting,

FIG, 1 is a high level schematic illustration of a handgun
converter 100 in an opened state 101, according to some
embodiments of the invention. FIGS. 2 and 3 are high level
schematic illustrations (FIG. 2 is a cross section and FIG. 3 is
a perspective view) of a weapon 105 comprising a handgun 90
enclosed in handgun converter 100 in an operational state
102, according to some embodiments of the invention. FIGS.
4A and 4B are high level schematic illustrations of a cocker
110 mountable on handgun 90 as part of handgun converter
100, according to some embodiments of the invention (in
FIG. 4A grip 120 is not connected to handgun 90, in FIG. 4B
grip 120 is connected to handgun 90 in an operational mode).

Handgun converter 100 comprises cocker 110 and a hous-
ing 120. Handgun converter 100 is arranged to enhance the
operability and safety of enclosed handgun 90.

Cocker 110 is attachable to a slide 91 of handgun 90 and is
arranged to allow cocking handgun 90 by operating cocker
110. Cocker 110 may be used to operate handgun 90 as an
independent part. Cocker 110 may utilize surface features
such as rills and protrusions in the back of slide 91 to affix
slide 91 and ensure a smooth operation. Cocker 110 may be
designed to allow operating handgun 90 by both right handed
and left handed.

Cocker 110 may function as a slide pull apparatus for
aiding in pulling slide 91 on handgun 90 (FIGS. 4A and 4B).
Cocker 110 comprises a shell 115 configured to partially
enclose a rear portion of slide 91. Shell 115 may comprise a
plate 116 having an aperture 113 of a size configured to
surround at least a portion of a rear aim sight 84 on handgun
90, Additionally shell 115 may include two sidewalls 112
extending downward from plate 116, each of two sidewalls
112 having an inner surface configured to each rest against a
side portion of slide 91 of handgun 90. Pulling cocker 110 in
a rearward direction (80) causes slide 91 to move in a rear-
ward direction (80), thereby facilitating loading of handgun
90. Slide 91 may comprise at least one finger tab 111 project-
ing from shell 115, having a size configured to accommodate
at least one finger of a human hand. Finger tab 111 may
project laterally outward from one of cocker openings 122 in
handgun converter 100. Cocker 110 may comprise two finger
tabs 111, each projecting laterally outward from grip open-
ings 122. The inner surface of two sidewalls 112 may com-
prise ribs 114 configured to affix cocker 110 onto slide 91, e.g.
onto corresponding ribs 85 of slide 91.

Housing 120 is arranged, in an operational state, to enclose
handgun 90 while allowing a user to operate handgun 90, such
as to provide weapon 105 combining the advantages of hand-
gun 90 and a longer weapon. The modularity of the combi-
nation of handgun 90 and handgun converter 100 allows fora
flexible adaptation of weapon 105 according to the circum-
stances and dispenses of the need to carry both handgun 90
and a separate longer weapon.
US 8,887,432 B2

3

Housing 120 comprises a grip opening 122 arranged to
accommodate cocker 110 in its full course needed to cock
handgun 90. Cocker 110 and cocker 110 opening are arranged
to be operable from either a left side or a right side of handgun
converter 100.

Housing 120 comprises a grip opening 124 arranged to
accommodate a grip 92 of handgun 90 and allow convenient
holding of weapon 105.

Housing 120 comprises a trigger cover 126 movably con-
nected to housing 120 and arranged to be movable to a safety
position 131 in which trigger cover 126 covers at least a part
of a trigger guard 93 of handgun 90 such as to prevent actua-
tion of trigger 94. By this feature, handgun converter 100 is
arranged to enhance the safety of operating enclosed handgun
90.

Trigger cover 126 may be hingedly connected to housing
120 and arranged to be pivotly movable to safety position 131.

Handgun converter 100 may be arranged to have an open
state 101 for inserting and removing handgun 90, and an
operational state 102 in which handgun 90 is enclosed and
operable within handgun converter 100. The transition from
open state 101 to operational state 102 may be carried out by
pivotly closing a hinged side 121 of housing 120 upon a body
side 123 of housing 120 and securing hinged side 121 onto
body side 123. Hinged side 121 and body side 123 may have
ribs to secure them to each other and to handgun 90.

In open state 101, hinged side 121 of housing 120 may be
positioned below body side 123, and hinged thereto at a pivot
125 positioned in front of in front of grip opening 124. Pivot
125 may be positioned at the upper part or at the lower part of
body side 123. Pivot 125 may be positioned at the upper part
or at the lower part of hinged side 121. Pivot 125 may be
positioned in front of grip opening 124 or behind grip opening
124.

Handgun converter 100 may further comprise a flash sup-
pressor 129 positioned continuingly to a barrel 95 ofhandgun
90 to shield flashes from barrel 95 of converted handgun 105.
Flash suppressor 129 may be moveable between more than
one position, such as to enable accommodation in housing
120 of handguns 90 with varying barrel lengths (e.g. Glock
pistols 17 and 19). Flash suppressor 129 may be constructed
to allow enclosing barrel extensions such as a silencer,

Handgun converter 100 may further comprise auxiliary
elements 132 useable with weapon 105. For example, auxil-
iary elements 132 may comprise a butt 134, a handle 136 and
rails 138A, 138B for attaching appliances to housing 120.
Butt 134 may be extendable.

Handgun converter 100 may comprise a securing mecha-
nism for securing hinged side 121 to body side 123 and
thereby affixing handgun 90 within handgun converter 100.
The securing mechanism may comprise moving parts
arranged to tightly enclose hinged side 121 and body side
123,

For example, the moving parts may comprise flash sup-
pressor 129 and butt 134, and The securing mechanism may
comprise a front ring 143 and a rear ring 144 slidable along an
axis of handgun converter 100 and arranged respectively to
surround and secure the front ends and the rear ends ofhinged
side 121 and body side 123. Front ring 143 and rear ring 144
may be secured by pins 137, 139.

Butt 134 and flash suppressor 129 may be slidable along an
axis of handgun converter 100 and may be associated or part
of the securing mechanism (e.g. rear ring 144 may slide along
the axis slidable butt 134, or front ring 143 may be connected
to flash suppressor 129).

Handgun converter 100 with enclosed handgun 90 may
function as weapon 105 comprising handgun 90 enclosed in

10

15

20

25

30

35

40

4S

50

55

60

65

4

handgun converter 100, wherein trigger cover 126 is hingedly
connected to housing 120 and arranged to be pivotly movable
to safety position 131, wherein handgun converter 100 is
further arranged to have open state 101 for inserting and
removing handgun 90, wherein a transition from open state
101 to operational state 102 is carried out by pivotly closing
hinged side 121 of housing 120 upon body side 123 of hous-
ing 120 and securing hinged side 121 onto body side 123,
wherein handgun converter 100 further comprises: flash sup-
pressor 129 positioned continuingly to barrel 95 of handgun
90; auxiliary elements 132 to weapon 105, comprising at least
one of: butt 134; handle 136; and at least one rail 138A or
138B for attaching appliances to housing 120, such as sights
or a laser target designator. Weapon 105 is arranged to be
cocked using cocker 110, and has an enhanced operability
and safety in respect to handgun 90 alone, due to handgun
90’s enclosure in handgun converter 100.

FIG, 5 is a high level schematic illustration of a configu-
ration of handgun converter 100 in opened state 101, which
allows loading handgun 90 into handgun converter 100,
according to some embodiments of the invention.

The opening angle of hinged side 121 in respect to body
side 123 may be limited to a specified angle 146 substantially
smaller than 180°, to allow the enclosure of long grip hand-
guns 90.

For example, rail 138B may positioned such as to define
specified opening angle 146 of handgun converter 100 by
acting as a stopper against handle 136 and mechanically
disabling further movement of hinged side 121. Keeping
opening angle 146 smaller than 180° allows inserting to hand-
gun converter 100 handguns 90 with a long grip in respect to
gap 145 between hinged side 121 and body side 123.

FIG. 6 is a high level schematic flowchart of a method 151
of enhancing the operability and safety of a handgun, accord-
ing to some embodiments of the invention.

Method 151 comprises the following stages: enclosing the
handgun in a housing (stage 150), to allow a user operate the
handgun unhindered and with enhanced operability provided
by parts of the housing; and providing a trigger cover mov-
ably connected to the housing (stage 160) and arranged to be
movable to a safety position in which the trigger cover covers
at least a part of a trigger guard of the handgun such as to
prevent actuation of the trigger, to yield an enhanced safety of
operation of the handgun.

Method 151 may further comprise providing a cocker
(stage 155) gripping a slide of the handgun, to allow cocking
the handgun while enclosed in the housing by using the
cocker.

Method 151 may further comprise configuring the housing
to be hingedly openable to allow the enclosing of the handgun
therewithin (stage 165), optionally wherein the configuring
comprises limiting the opening angle to a specified angle
substantially smaller than 180° to allow the enclosure of long
grip handguns (stage 170).

In embodiments, handgun converter 100 encloses handgun
90 and allows the user to operate handgun 90 with full and
increased functionality and enhanced safety. Combined
weapon 105 endows handgun 90 with increased stability and
accuracy due to the length of combined weapon 105 and the
integration of additional supports 132, versatility by adding
rails (138A, 138B), and with an additional mechanical Jatch
mechanism as trigger cover 126 to support safe use. Handgun
converter 100 is constructed to allow quick mounting and
release of handgun 90, to enhance weapon 105 versatility.

In the above description, an embodiment is an example or
implementation of the invention. The various appearances of
US 8,887,432 B2

5

“one embodiment”, “an embodiment” or “some embodi-
ments” do not necessarily all refer to the same embodiments.

Although various features of the invention may be
described in the context ofa single embodiment, the features
may also be provided separately or in any suitable combina-
tion. Conversely, although the invention may be described
herein in the context of separate embodiments for clarity, the
invention may also be implemented in a single embodiment.

Furthermore, it is to be understood that the invention can be
carried out or practiced in various ways and that the invention
can be implemented in embodiments other than the ones
outlined in the description above.

The invention is not limited to those diagrams or to the
corresponding descriptions. For example, flow need not move
through each illustrated box or state, or in exactly the same
order as illustrated and described.

Meanings of technical and scientific terms used herein are
to be commonly understood as by one of ordinary skill in the
art to which the invention belongs, unless otherwise defined.

While the invention has been described with respect to a
limited number of embodiments, these should not be con-
strued as limitations on the scope of the invention, but rather
as exemplifications of some of the preferred embodiments.
Other possible variations, modifications, and applications are
also within the scope of the invention. Accordingly, the scope
of the invention should not be limited by what has thus far
been described, but by the appended claims and their legal
equivalents.

What is claimed is:

1. A handgun converter comprising:

a cocker attachable to a slide of a handgun and arranged to

allow cocking the handgun by operating the cocker;

a housing arranged, in an operational state, to enclose the
handgun while allowing a user to operate the handgun,
the housing comprising:

a cocker opening arranged to accommodate the cocker in
its full course needed to cock the handgun, wherein the
cocker and the cocker opening are arranged to be oper-
able from either a left side or a right side of the handgun
converter; and

a grip opening arranged to accommodate a grip of the
handgun,

wherein the housing further comprises a trigger cover mov-
ably connected to the housing and arranged to be mov-
ableto asafety position in which the trigger cover covers
at least a part of a trigger guard of the handgun such as to
prevent actuation of the trigger.

2. The handgun converter of claim 1, wherein the trigger
cover is hingedly connected to the housing and arranged to be
pivotally movable to the safety position.

3. The handgun converter of claim 1, further arranged to
have an open state for inserting and removing the handgun,
wherein a transition from the open state to the operational
state is carried out by pivotally closing a hinged side of the
housing upon a body side of the housing and securing the
hinged side onto the body side.

4, The handgun converter of claim 3, wherein in the open
state, the hinged side of the housing is positioned below the
bady side, and hinged thereto at a pivot positioned in front of.
the grip opening.

bot

0

be

5

30

35

45

50

6

5. The handgun converter of claim 4, wherein an opening
angle of the hinged side in respect to the body side is limited
to a specified angle substantially smaller than 180° to allow
the enclosure of long grip handguns.

6. The handgun converter of claim 4, wherein the limiting
is carried out by a rail affixed to hinged side, stopping a
pivotal movement of the hinged side against a grip affixed to
the body side.

7. The handgun converter of claim 4, further comprising a
securing mechanism arranged to secure the hinged side to the
body side.

8. The handgun converter of claim 7, wherein the securing

-mechanism comprises a slidable front ring and a slidable rear

ring.

9. The handgun converter of claim 1, further comprising a
flash suppressor positioned continuingly to a barrel of the
handgun.

10. The handgun converter of claim 9, wherein the flash
suppressor is moveable to accommodate handgun barrels of
different lengths.

11. The handgun converter of claim 1, further comprising
auxiliary elements to the converted handgun, comprising at
least one of: a butt, and a handle.

12. The handgun converter of claim 1, further comprising
at least one rail for attaching appliances to the housing.

13. A weapon comprising:

a handgun enclosed in the handgun converter of claim 1,
wherein the trigger cover is hingedly connected to the
housing and arranged to be pivotally movable to the
safety position,

wherein the handgun converter further comprises:

a flash suppressor positioned continuingly to a barrel of the
handgun;

auxiliary elements to the weapon, comprising at least one
of: a butt; a grip; and at least one rail for attaching
appliances to the housing, and

wherein the weapon is arranged to be cocked using the
cocker, and has an enhanced operability and safety in
respect to the handgun alone, due to the handgun’s
enclosure in the handgun converter.

14.A method for converting a handgun to a longer weapon,

the method comprising:

enclosing the handgun in a housing;

providing a cocker gripping a slide of the handgun, to allow
cocking the handgun while enclosed in the housing by
using the cocker; and

providing a trigger cover movably connected to the hous-
ing and arranged to be movable to a safety position in
which the trigger cover covers at least a part of a trigger
guard of the handgun such as to prevent actuation of the
trigger.

15. The method of claim 14, further comprising configur-
ing the housing to be hingedly openable to allow the enclos-
ing of the handgun therewithin.

16. The method of claim 15, wherein the configuring com-
prises limiting the opening angle to a specified angle substan-
tially smaller than 180° to allow the enclosure of long grip
handguns.
